Citation Nr: 1722911	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent from December 31, 2013, for a thoracolumbar spine disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to February 2010, including service in the Southwest Asia theater of operations from September 2006 to November 2007 and from November 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013, the Board dismissed the Veteran's claim of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Board then remanded the claim of entitlement to an initial rating in excess of 10 percent for a thoracolumbar disability for further development.  Additionally, the Board also added the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as the matter had been raised by the record.

Thereafter, in July 2014, the RO increased the rating for the Veteran's thoracolumbar disability to 20 percent, effective May 28, 2014, via the issuance of a supplemental statement of the case (SSOC).  The RO also denied entitlement to a TDIU.

Afterwards, the case returned to the Board.  In a December 2014 decision, the Board granted an increased rating of 20 percent, but no higher, for a thoracolumbar spine disability, effective December 31, 2013.  The Board then denied entitlement to a rating higher than 10 percent prior to December 31, 2013.  The Board also denied the Veteran's claim for entitlement to a TDIU.

Subsequently, the Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved to the Court to vacate the Board's denial of entitlement to a rating in excess of 20 percent from December 31, 2013, for a thoracolumbar spine disability as well as entitlement to a TDIU.  The Court granted the JMR in an April 2017 Order.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2017 JMR, the parties agreed that the Board committed three principal errors in its December 2014 decision.  First, in denying a rating in excess of 20 percent from December 31, 2013, for a thoracolumbar spine disability, the Board relied upon an inadequate May 2014 VA examination.  The May 2014 VA examination was inadequate because it did not comport with 38 C.F.R. § 4.59 as interpreted by the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Specifically, the May 2014 VA examination report did not contain (1) an indication that the examiner performed range-of-motion testing for both passive and active motion as well as weight-bearing and non-weight-bearing motion; or (2) a medical explanation why such testing could not be performed or was otherwise inappropriate.  As such, the Board's decision as to this issue was vacated and remanded for the purpose of obtaining an adequate examination.

Next, in regard to the Veteran's claim to entitlement to a TDIU, the Court found that the Board applied the incorrect legal standard in denying the Veteran's claim.  Specifically, the appropriate standard in adjudicating a TDIU claim is the inability to obtain and retain a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  But, the December 2014 Board decision denied the Veteran's claim on the basis that the Veteran was not precluded from any employment and that he was not prevented from working entirely by his service-connected disabilities.

In addition, the Court also found that the Board failed to ensure substantial compliance with its March 2013 remand instructions when it denied entitlement to a TDIU, in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, no examination report of record since March 2013 contained an opinion as to whether the Veteran's service-connected disability or disabilities prevented the Veteran for obtaining and retaining a substantially gainful occupation.  As such, the matter was remanded for the Board to obtain a combined-effects VA examination and opinion that addresses all of the Veteran's service-connected disabilities.

In accordance with the March 2017 JMR and the Court's April 2017 Order, the Board will remand the case to obtain a new VA examination regarding the nature and severity of the Veteran's thoracolumbar spine disability.  Additionally, on remand the Veteran must be afforded a VA examination and an opinion that addresses the impact of the Veteran's service-connected disabilities on his ability to obtain and retain a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected thoracolumbar spine disability. The Veteran's claims folder should be made available to and be reviewed by the examiner in conjunction with the examination. Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed. All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable. If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the degree to which the Veteran's service-connected thoracolumbar disability affects his overall occupational and social functioning and his ability to obtain and retain substantially gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

3. After the above has been completed to the extent possible, schedule the Veteran for an examination or examinations and obtain a medical opinion(s) from an appropriate professional or professionals as to the functional impact of or limitations caused by the Veteran's service-connected disabilities on his ability to obtain and retain a substantially gainful occupation.

Currently, the Veteran is service connected for the following:  PTSD; a traumatic brain injury; post-traumatic migraines; degenerative joint disease (of the thoracolumbar spine); dizziness; and tinnitus.

A complete rationale must be provided for all opinions expressed.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




